DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        PATRICIA A. FERENCAK a/k/a PATRICIA FERENCAK
                a/k/a PATRICIA ANNE FERENCAK,
                           Appellant,

                                     v.

         DEUTSCHE BANK NATIONAL TRUST COMPANY, as
              Trustee for GSAMP TRUST 2006-HEI,
                            Appellee.

                               No. 4D18-2719

                          [December 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No. 50-2017-CA-
008345-XXXX-MB.

   Jerome L. Tepps of Jerome L. Tepps, P.A., Sunrise, for appellant.

    Kimberly S. Mello and Vitaliy Kats of Greenberg Traurig, P.A., Tampa,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.